IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,437-03


LEONARD ROLLING, Relator

v.

 CRIMINAL DISTRICT COURT NO. 2, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W85-86966-I

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the Criminal District Court No. 2 of Dallas County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court. Relator contends that the district court
entered an order designating issues on August 25, 2006.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the
Criminal District Court No. 2 District Court of Dallas County, is ordered to file a response with this
Court by having the District Clerk submit the record on such habeas corpus application or by setting
out the reasons that no findings have been made since the order designating issues was entered.  This
application for leave to file a writ of mandamus will be held in abeyance until the respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.

Filed: April 25,  2007
Do not publish